—Judgment unanimously affirmed. Memorandum: Supreme Court properly determined that the showup identification of defendant was conducted promptly and was not unduly suggestive. The showup was conducted in proximity to the crime scenes and to the place of defendant’s arrest and within 55 minutes after the last robbery (see, People v Duuvon, 77 NY2d 541; People v Love, 57 NY2d 1023; People v Hendrick, 192 AD2d 1100, lv denied 82 NY2d 755).
Although the court erred by allowing a lay witness to testify at the suppression hearing in defendant’s absence without obtaining a valid waiver of defendant’s right to be present, defendant was acquitted of the charges relating to that witness’s testimony. We conclude, therefore, that defendant’s presence would have been superfluous (cf., People v Favor, 82 NY2d 254). (Appeal from Judgment of Monroe County Court, Connell, J.—Robbery, 1st Degree.) Present—Balio, J. P., Law-ton, Fallon, Wesley and Doerr, JJ.